Citation Nr: 1759713	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status/post right hand third metacarpal fracture and ligament repair surgery of the index and middle fingers with residual scar, prior to April 26, 2017.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hand 3rd metacarpal fracture and ligament repair surgery, decreased grip strength and limited and painful motion of the right index finger, with peripheral neuropathy (major), from April 26, 2017.

3.  Entitlement to an initial disability rating in excess of 10 percent for right hand 3rd metacarpal fracture and ligament repair surgery, decreased grip strength and limited and painful motion of the right middle finger, with peripheral neuropathy (major), from April 26, 2017.

4.  Entitlement to a compensable disability rating for spontaneous left pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1981, from May 1991 to September 1991, from March 2003 to March 2004, from October 2006 to June 2007, and from June 2008 to October 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2011 Statement of the Case, the RO increased the disability rating assigned to the Veteran's status/post right hand third metacarpal fracture and ligament repair surgery with residual scar from zero percent to 10 percent disabling from the date that VA granted service connection for this disability.  

The Veteran testified at a hearing conducted by the undersigned in July 2013.  A transcript of this hearing is associated with the Veteran's VA claims file.

In February 2015 and March 2017, the Board remanded the Veteran's appeal to the RO for further evidentiary development.

In August 2017, the RO issued a rating decision separating the Veteran's status/post right hand third metacarpal fracture and ligament repair surgery with residual scar (which was rated at 10 percent) into two disability ratings, effective April 26, 2017.  The two new disability ratings are: (1) right hand 3rd metacarpal fracture and ligament repair surgery, decreased grip strength and limited and painful motion of the right middle finger, with peripheral neuropathy (major); and (2) right hand 3rd metacarpal fracture and ligament repair surgery, decreased grip strength and limited and painful motion of the right middle finger, with peripheral neuropathy (major).  Each of these is rated at 10 percent from April 26, 2017, forward.  As the RO did not grant the maximum benefit allowed under the Schedule for Rating Disabilities, the matters remain before the Board and have been recharacterized to reflect the changes in the disability ratings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Third Metacarpal Fracture

The Board regrets that additional development is required prior to appellate review.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105   (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

In March 2017, the Board remanded the appeal to the AOJ for additional development, including a VA examination of the Veteran's right index and middle fingers.  Unfortunately, the Board finds that there was inadequate compliance with the remand directives.  As noted in the prior Board remand, the Court has held that the final sentence of 38 C.F.R. § 4.59 (2017) creates a requirement that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  

The Board remanded the case for a VA examination that complied with the requirements of Correia.  The Board specifically stated, "the examiner must test the range of motion of the right index and right middle finger in active motion, passive motion, weight-bearing, and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint."  The remand noted that if the examiner was unable to conduct the required testing or concluded that the required testing was not necessary in this case, he or she was required to clearly explain why that was so.  Finally, the remand directed that the VA examination results be reviewed by an orthopedist.  See February 2017 Informal Hearing Presentation (raising general concerns regarding the competence of the nurse practitioner in the relevant specialty).

The Veteran was afforded a VA examination in April 2017 with a nurse practitioner.  The VA examination report does not include the results of range of motion testing for pain on passive motion or pain in weight-bearing or nonweight-bearing.  In the remarks section, the VA examiner stated "Joint testing per [Correia] requirements was performed as medically appropriate."  However, the VA examiner did not specifically state whether joint testing for nonweight-bearing or passive motion was accomplished, as required by Correia and requested in the remand.  There is also no indication on the report that the examination results were reviewed by an orthopedist, as the remand instructions required.   

As the April 2017 VA examination does not substantially comply with the March 2017 remand order, the claim must be remanded for clarification of the information provided, or, if necessary, the scheduling of another VA examination.  See 38 C.F.R. § 4.59 (2017); Stegall, 11 Vet. App. at 271.  


Spontaneous Left Pneumothorax

The March 2017 remand also directed the AOJ to schedule the Veteran for a VA examination to determine the severity of his service-connected spontaneous left pneumothorax.  Unfortunately, the Board finds that there was not substantial compliance with the remand directives.  

The remand directives required that the claims file be available for the examiner to review, and that all indicated testing, including diffusing capacity for carbon monoxide (DLCO) and post-bronchodilator testing, if deemed necessary, should be performed and reported in full.  If the examiner did not perform DLCO or post-bronchodilator therapy, the remand required an explanation.  Finally, the Board specifically stated "Have an appropriate specialist review the results of the examination."

The Veteran was afforded a VA examination in April 2017 with a nurse practitioner.  Although the examination itself was thorough and reflects that all necessary testing was completed or provided an explanation regarding why certain testing could not be completed, the examination was performed by a nurse practitioner.  See February 2017 Informal Hearing Presentation.  The report does not indicate that an appropriate specialist, such as a pulmonologist, reviewed the results of the examination, as was required by the remand directives.  

As the April 2017 VA examination does not substantially comply with the March 2017 remand order, the claim must be remanded for clarification of the information provided, or, if necessary, the scheduling of another VA examination.  See 38 C.F.R. § 4.59 (2017); Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from October 2017 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, forward the claims file to the examiner who conducted the April 2017 VA examination of the Veteran's hand and fingers for clarification of the opinion provided in the April 2017 examination report regarding testing done pursuant to Correia.  Specifically, the examiner is asked to explain whether testing was performed for pain on weight-bearing, nonweight-bearing, and passive range of motion, and, if so, the results of any such testing.  If the examiner was unable to complete such testing or determined such was not needed during examination in April 2017, then the reasoning for such determination or determinations must be clearly explained.  The April 2017 examination results and the addendum opinion must be reviewed by an orthopedist.

If the April 2017 examiner determines another examination is necessary or if the April 2017 examiner is unavailable to provide the above requested clarification, then the Veteran must be scheduled for an examination with an appropriate clinician to determine the current severity of his service-connected 3rd metacarpal fracture and ligament repair surgery, decreased grip strength and limited and painful motion of the right index finger and right middle finger.  If an examination is scheduled, the results of the examination must be reviewed by an orthopedist.

The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected right index finger and right middle finger.

The examiner must record the results of testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for the Veteran's right index finger and middle finger disabilities.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving additional records, assign an appropriate specialist, such as a pulmonologist, to review the written report of the April 2017 examination of the Veteran's spontaneous left pneumothorax.

If the specialist determines another examination is necessary, then the Veteran must be scheduled for an examination to determine the current severity of his spontaneous left pneumothorax.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  The results of such examination must also be reviewed by an appropriate specialist, such as a pulmonologist, if the examination is not completed by such a specialist.

4.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




